DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (U.S. Patent No. 6826452) hereinafter referred to as Holland; in view of Hirata et al. (U.S. Patent Publication No. 20150145952) hereinafter referred to as Hirata.

Regarding Claim 1, Holland discloses a container ship configured for stowing a plurality of shipping containers above the open deck (e.g. the cargo containers are stacked , said container ship comprising:
at least one optical sensor arranged to capture one or more images of a viewing field of view forward of the bow of the container ship (e.g. an important aspect of the present invention is the combination of sensors and cameras that provide information to the operator and computer about the geometric relationship of container 14 and its surroundings. For example, each mast assembly 18 includes a wide-angle camera 116 located near the tip on upper extension 54; column 11 lines 48-53) wherein at least a part of the viewing field of view is a blindspot which is not in direct line of sight from a bridge of the container ship (e.g. cameras 116 and 120 of fig. 1 field of view towards the deck of the ship is partially obstructed by the masts 18 on the ship),
wherein the bridge is provided with:
instruments for direction (e.g. computer controller 200 is connected electronically to various sensors, including global positioning system sensors 218 (carried on mast assemblies 18, on bridge 24 and on end effector 90); column 21 lines 58-61); 
instruments for engine (e.g. computer controller 200 is connected electronically to various sensors, including global positioning system sensors 218 (carried on mast assemblies 18, on bridge 24 and on end effector 90); column 21 lines 58-61); and
at least one display coupled to said at least one optical sensor for real time reproduction of the one or more images including the blindspot captured by said at least one optical sensor (e.g. an operator interacts with the computer controller through a user interface that includes a workstation with a monitor on which real-time video is displayed with attribute and movement data superimposed over the video. Additionally, the computer controller can display on the monitor such information as; X, Y, Z coordinates, cable tensions, virtual tools to perform manual or repetitive robotic .
Holland fails to explicitly disclose wherein the at least one optical sensor is arranged to provide a substantially 3600 horizontal field of view around the container ship.
However, Hirata teaches wherein the at least one optical sensor is arranged to provide a substantially 3600 horizontal field of view around the container ship (e.g. It should be noted that the term "panoramic image" in the present specification is not limited to a "panoramic image" in a narrow sense, that is, a landscape or portrait image, 360-degree whole view image, and so on, but refers simply to an image that spans a wide area; paragraph 326. See also paragraph 73). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Hirata’s image capturing device, because it is an object of the present invention to provide a technology which, even when a multiview camera is used, allows to control all the cameras thereof collectively and quickly.

Regarding Claim 4, Holland discloses a container ship according to claim 1, wherein said at least one optical sensor is placed on the container ship such that the view of the at least one optical sensor of the area forward of the container ship is substantially unobstructed by any part of the container ship (e.g. according to fig. 1, masts 18 obstructs the views of cameras 116 and 120).

a container ship according to claim 1, wherein said container ship is configured for storage of shipping containers above the open deck arranged in a plurality of bays distributed over the length of the container ship, arranged in a plurality of rows distributed over the width of the container ship and arranged in a plurality of tiers in the direction of the height of the container ship (e.g. there are in particular container ships that carry cargo in large, uniform containers, such as standard, ISO 20-foot containers that meet the requirements of an international standards organization for size and configuration. The cargo containers are stacked on the large flat deck of a container ship and in its hold; column 1 lines 24-30), with said at least one optical sensor being arranged such that it provides for an unobstructed view of the area ahead of the container ship regardless of the number of tiers of shipping containers that are stowed in the most forwardly located bays (e.g. an important aspect of the present invention is the combination of sensors and cameras that provide information to the operator and computer about the geometric relationship of container 14 and its surroundings. For example, each mast assembly 18 includes a wide-angle camera 116 located near the tip on upper extension 54; column 11 lines 48-53).

Regarding Claim 11, Holland discloses a container ship according to claim 1, provided with a maneuvering console (e.g. these wave prediction algorithms are used to anticipate base excitations and to create a precursor display on the operator console to adjust container landings onto the target platform (i.e., lighter 16). Neural networks, in this context, are trained throughout the major part of the container trajectory prior to setting container 20 on lighter 16, and for which, in a "pounce" position just prior to set-down, the neural network is switched from training mode to prediction mode; column 13 lines 46-54).

a method of commanding a container ship, said method comprising:
providing a real-time view of an area ahead of said container ship (e.g. an operator interacts with the computer controller through a user interface that includes a workstation with a monitor on which real-time video is displayed with attribute and movement data superimposed over the video. Additionally, the computer controller can display on the monitor such information as; X, Y, Z coordinates, cable tensions, virtual tools to perform manual or repetitive robotic movements, graphic inventory and movement records, container center of gravity information, weather data, and other information useful to the operator; column 15 lines 28-37) captured with at least one optical sensor (e.g. an important aspect of the present invention is the combination of sensors and cameras that provide information to the operator and computer about the geometric relationship of container 14 and its surroundings. For example, each mast assembly 18 includes a wide-angle camera 116 located near the tip on upper extension 54; column 11 lines 48-53),
wherein at least a part of the area is a blindspot which is not in direct line of sight from the bridge (e.g. cameras 116 and 120 of fig. 1 field of view towards the deck of the ship is partially obstructed by the masts 18 on the ship), and
issuing directional and/or engine control commands from said bridge (e.g. an operator interacts with the computer controller through a user interface that includes a workstation with a monitor on which real-time video is displayed with attribute and movement data superimposed over the video. Additionally, the computer controller can display on the monitor such information as; X, Y, Z coordinates, cable tensions, virtual tools to perform manual or repetitive robotic movements, graphic inventory and movement records, container center of gravity information, weather data, and other information useful to the operator; column 15 lines 28-37).
provide a substantially 3600 horizontal field of view around the container ship on at least one display screen on a bridge of said container ship.
However, Hirata teaches provide a substantially 3600 horizontal field of view around the container ship on at least one display screen on a bridge of said container ship (e.g. It should be noted that the term "panoramic image" in the present specification is not limited to a "panoramic image" in a narrow sense, that is, a landscape or portrait image, 360-degree whole view image, and so on, but refers simply to an image that spans a wide area; paragraph 326. See also paragraph 73). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Hirata’s image capturing device, because it is an object of the present invention to provide a technology which, even when a multiview camera is used, allows to control all the cameras thereof collectively and quickly.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 5.

Regarding Claim 18, Holland fails to explicitly disclose a container ship according to claim 6, wherein the bridge is provided with a plurality of display screens that are arranged in a substantially circular or polygon arrangement for real time reproduction of said substantially 360o horizontal field of view to a crew member on said bridge inside said circular or polygon arrangement.
However, Hirata teaches wherein the bridge is provided with a plurality of display screens that are arranged in a substantially circular or polygon arrangement for real time reproduction of said substantially 360 o horizontal field of view to a crew member on said bridge inside said circular or polygon arrangement (e.g. paragraph 73 suggest that the imaging units 20A to 20E are configured to capture 360 degree FOV in the horizontal direction, and 180 degree FOV in the vertical direction).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Hirata’s image capturing device, because it is an object of the present invention to provide a technology which, even when a multiview camera is used, allows to control all the cameras thereof collectively and quickly.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland; in view of Hirata; further in view of Joerg (Deutsch Patent No. DE102007014014A1) hereinafter referred to as Joerg.

Regarding Claim 2, Holland fails to explicitly discloses a container ship according to claim 1, wherein said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500 m forward of the container ship (e.g. according to IMO guidelines, the surface of the water must be able to be seen from the bridge 6 at 10° to both sides in a length 10 only after two ship lengths, but no more than 500 m; paragraph 28). 
However, Joerg teaches wherein said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500 m forward of the container ship (e.g. according to IMO guidelines, the surface of the water must be able to be seen from the bridge 6 at 10° to both sides in a length 10 only after two ship lengths, but no more than 500 m; paragraph 28).

Regarding Claim 3, Holland fails to explicitly discloses a container ship according to claim 2, wherein said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500 m forward of the bow to at least 10° on either side under all conditions of draught, trim and containers stowed on deck.
However, Joerg teaches wherein said at least one optical sensor is arranged such that it provides a field of view to the sea surface forward of the bow of the container ship that starts at a distance that is less than the lesser of two ship lengths or 500 m forward of the bow to at least 10° on either side under all conditions of draught, trim and containers stowed on deck (e.g. according to IMO guidelines, the surface of the water must be able to be seen from the bridge 6 at 10° to both sides in a length 10 only after two ship lengths, but no more than 500 m; paragraph 28).

Claims 7, 8, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland; in view of Hirata; further in view of Mueller et al. (U.S. Patent Publication No. 20150145952) hereinafter referred to as Mueller.

Regarding Claim 7, Hollland fails to explicitly disclose a container ship according to claim 1, provided with one or more optical sensors for providing a substantially 360 o horizontal field of view and a 180 o vertical view and said bridge is provided with a display arrangement with a plurality of screens arranged on a semi-sphere covering said bridge.
However, Hirata teaches provided with one or more optical sensors for providing a substantially 360 o horizontal field of view and a 180 o vertical view (e.g. paragraph 73 .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Hirata’s image capturing device, because it is an object of the present invention to provide a technology which, even when a multiview camera is used, allows to control all the cameras thereof collectively and quickly.
Holland and Hirata fails to teach said bridge is provided with a display arrangement with a plurality of screens arranged on a semi-sphere covering said bridge.
However, Mueller teaches said bridge is provided with a display arrangement with a plurality of screens arranged on a semi-sphere covering said bridge (e.g. fig. 1 depicts a bridge of a ship with plurality of monitors arranged around the ship’s control console).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the Holland’s method by incorporating the Giles’ system for rapid, secure transport of cargo by sea. The Mueller method, now incorporating the Holland’s teaching of a collision protection device on a watercraft and the Giles’ system for rapid, secure transport of cargo by sea, has all of the features of claim 7.

Regarding Claim 8, Holland fails to explicitly disclose a container ship according to claim 1, provided with a plurality of microphones arranged for capturing sound around the container ship and wherein said bridge is provided with acoustical transducers for real time reproduction of the sound captured by said microphones.
However, Mueller teaches provided with a plurality of microphones arranged for capturing sound around the container ship and wherein said bridge is provided with acoustical transducers for real time reproduction of the sound captured by said microphones (e.g. a plurality of operating states are monitored (condition monitoring) and .
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the Holland’s method by incorporating the Giles’ system for rapid, secure transport of cargo by sea. The Mueller method, now incorporating the Holland’s teaching of a collision protection device on a watercraft and the Giles’ system for rapid, secure transport of cargo by sea, has all of the features of claim 8.

Regarding Claim 9, Holland fails to explicitly disclose a container ship according to claim 1, provided with a plurality of microphones arranged for directional capturing of sound around the container ship wherein said bridge is provided with acoustical transducers for real time reproduction of the directional sound captured by said microphones in a way that allows a crew member on said bridge to determine from which direction the recorded sound came.
However, Mueller teaches provided with a plurality of microphones arranged for directional capturing of sound around the container ship wherein said bridge is provided with acoustical transducers for real time reproduction of the directional sound captured by said microphones in a way that allows a crew member on said bridge to determine from which direction the recorded sound came (e.g. a plurality of operating states are monitored (condition monitoring) and trends of the units monitored and controlled by the marine automation support system, e.g., rotating machinery, are analyzed by evaluating temperatures, pressures, vibrations and the acoustic behavior of the equipment and by mathematically linking a plurality of process parameters; paragraph 104. See also paragraph 34).


Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 7.

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 8.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 11.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland; in view of Hirata; Giles (U.S. Patent Publication No. 20080202402) hereinafter referred to as Giles.

Regarding Claim 12, Holland fails to explicitly disclose a container ship according to claim 1 wherein the at least one optical sensor is a digital video camera for generating an image stream. 
However, Giles teaches wherein the at least one optical sensor is a digital video camera for generating an image stream (e.g. laser sensors 331, FIG. 20, are arranged at respective ends of the vehicle 207 to sense obstructions in the intended route of the vehicle together with a digital camera 332; paragraph 48). 


Regarding Claim 20, Holland fails to explicitly disclose a container ship according to claim 11, wherein the maneuvering console comprises one or more of the following instruments: a steering wheel for controlling the rudder, handles for controlling the main engine power or load, an indicator for the propeller speed, an indicator of the rudder angle, an indicator of the speed of the container ship, a compass.
However, Giles teaches wherein the maneuvering console comprises one or more of the following instruments: a steering wheel for controlling the rudder, handles for controlling the main engine power or load, an indicator for the propeller speed, an indicator of the rudder angle, an indicator of the speed of the container ship, a compass (e.g. steering and reversing mechanisms are operated by hydraulic cylinders (not shown) or the like positioned on the jet units behind the transom. The hydraulic cylinders can be powered by electrical power packs provided elsewhere in the ship. The waterjet propulsion and steering system allows the vessel to be maneuvered at a standstill and also to be decelerated very rapidly; paragraph 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Giles’ system for rapid, secure transport of cargo by sea, because this system provides an improved ship of the invention and an improved arrangement of the invention for loading and unloading cargo from the ship.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland; in view of Hirata; further in view of Johansson et al. (U.S. Patent Publication No. 20070240933) hereinafter referred to as Johansson.

Regarding Claim 10, Holland fails to explicitly disclose a container ship according to claim 8, further provided with sound processing equipment coupled to said microphones and configured to determine the distance to the source of sound captured with said microphones.
However, Johansson teaches a container ship according to claim 8, further provided with sound processing equipment coupled to said microphones and configured to determine the distance to the source of sound captured with said microphones (e.g. In a preferred embodiment that sound spectrum is based on sound power, which is independent of distance from the sound source. However, a traditional method for supplying the sound spectrum of the engine involves the measurement of noise outside the engine tail pipe by means of a microphone; paragraph 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Holland’s invention of a collision protection device on a watercraft to include Johansson’s method for reducing noise of a high combustion engine, because this system provides a method for supplying a system for sound attenuation of noise relating to an exhaust system of exhaust gases from a high power combustion engine, where elements intended for sound attenuation are, more efficiently and accurately than with known methods.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423